Citation Nr: 1743822	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral diabetic retinopathy, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1971 to May 1972 and January 1991 to March 1991. 

This matter is on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The RO denied service connection for bilateral diabetic retinopathy.

In July 2016, the Board of Veterans' Appeals (the Board) remanded the Veteran's appeal for further development to determine service connection for a psychiatric condition, to include PTSD and depression, diabetic nephropathy (claimed as bladder condition), and bilateral diabetic retinopathy. In an April 2017 rating decision, the Appeals Management Office (AMO) granted service connection for persistent depressive disorder with anxiety distress, with an evaluation of 30 percent effective June 21, 2010 and an evaluation of 70 percent effective February 23, 2017, and service connection for diabetic nephropathy (claimed as bladder condition) with an evaluation of 60 percent effective February 6, 2017. Therefore, the lone issue that remains before the Board is service connection for bilateral diabetic retinopathy.


FINDING OF FACT

The competent evidence of record does not show a diagnosis of bilateral diabetic retinopathy.


CONCLUSION OF LAW

The criteria for service connection for bilateral diabetic retinopathy are not satisfied. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

Pursuant to the July 2016 remand directives, the AMO obtained the Veteran's outstanding VA medical records (VAMRs), provided an Eye Conditions Disability Benefits Questionnaire (DBQ), associated the evidence with the claims file, and readjudicated the claim. See April 2017 Supplemental Statement of the Case (SSOC). Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

VA's duties to notify under the VCAA have been satisfied with respect to the service connection claim for bilateral diabetic retinopathy. See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). A letter dated August 2009 provided all notice required under the VCAA. The letter notified the Veteran of the elements of service connection and how VA determines the degree of disability and effective date, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf. 38 C.F.R. § 3.159(b); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter was followed by adequate time for the Veteran to submit information and evidence before the initial adjudication. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Adequate medical examinations and opinions were obtained in this matter. See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). A VA Eye Examination was conducted in October 2009. Eye Conditions DBQs were performed in September 2014 and January 2017. A Diabetes Mellitus DBQ was completed in February 2017. Taken together, the examinations and opinions are adequate to determine whether the Veteran has a diagnosis of bilateral diabetic retinopathy, as they include a review of the Veteran's medical history and the clinical findings on examination, physical examinations of the Veteran, and supporting explanations for the conclusions reached. Therefore, the Board is able to make a fully informed decision on this claim. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). Moreover, because a diagnosis of bilateral diabetic retinopathy has not been established by the record, further opinion is not warranted. Barr, 21 Vet. App. at 310-11.

The Veteran's service treatment records, service personnel records, VAMRs, and private or non-VA treatment records identified by him have been associated with the claims file. See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c). The Veteran has not identified any other records or evidence he wished to submit or have VA obtain. Thus, VA has met its duty to assist the Veteran as to the claim for bilateral diabetic retinopathy.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Analysis

The Veteran contends that he has bilateral diabetic retinopathy secondary to type II diabetes mellitus. The Board finds that service connection is not established because the evidence of record does not demonstrate a current diagnosis of bilateral diabetic retinopathy for the Veteran.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). For VA purposes, a "current diagnosis" is a diagnosis that existed when the claim was raised or was made during the pendency of the appeal. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran's VAMRs do not show a diagnosis of bilateral diabetic retinopathy. An October 2014 diabetology risk assessment screening consultation showed the Veteran did not have diabetic retinopathy at that time. The Veteran was examined by a VA optometrist in December 2015. The optometrist conducted a dilated fundus examination, and the Veteran was noted to not have diabetic retinopathy. 

A VA examination in October 2009, after review of the Veteran's medical records and a physical examination, found the Veteran had no signs of diabetic retinopathy. The examiner noted the Veteran showed very mild hypertensive retinopathy with mild arteriolar attenuation that was not visually significant due to his hypertension. The Veteran was also noted to have non-visually significant cataracts. 

The Veteran was not diagnosed with bilateral diabetic retinopathy in a September 2014 Eye Conditions DBQ after an in-person examination and a review of the Veteran's VA claims file. The DBQ found a decrease in the Veteran's visual acuity from 2009 to 2014, which was noted to be due to cataracts. However, no diabetic retinopathy was diagnosed. After an in-person examination, a January 2017 Eye Conditions DBQ diagnosed the Veteran with type II diabetes mellitus, but noted no signs of diabetic retinopathy. A February 2017 Diabetes DBQ utilized an in-person examination and VA claims file review and noted the Veteran does not have diabetic retinopathy as a complication of diabetes.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995). The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has considered the contention by the Veteran that he has bilateral diabetic retinopathy, but finds that this assertion is not competent evidence and thus lacks probative value. In this regard, the evidence does not show that the Veteran has a medical background or medical expertise, and therefore he is considered a lay person in the field of medicine. In evaluating lay testimony, the Board must first determine whether it is competent as to the issue in question. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). The competency of evidence differs from the weight assigned to the evidence, which is a factual determination that varies according to its credibility, probative value, and relationship to other items of evidence. Id. at 469 (observing that the credibility and weight of testimony are factual determinations that must be distinguished from the initial assessment of its competency).

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and likewise to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence). In this regard, a lay person is competent to testify as to matters within his or her experience and personal knowledge, such as symptoms and medical history. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge). However, lay statements are not competent with respect to medical issues that are more complex and thus not amenable to lay observation. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Here, whether the Veteran has a current diagnosis of bilateral diabetic retinopathy is a medical or scientific determination that is too complex to be made based on lay observation alone, since such a determination cannot be perceived through the senses. See Washington, 19 Vet. App. at 368. The lay opinion of the Veteran concerning such a diagnosis is not competent evidence and therefore does not by itself support the claim. See Layno, 6 Vet. App. at 469-70. The record does not contain any additional evidence supporting a current diagnosis of bilateral diabetic retinopathy. Thus, the Veteran's VAMRs and examiner opinions that fail to diagnosis the Veteran with diabetic retinopathy are the only competent evidence concerning a current diagnosis. Id. at 470-71.

In conclusion, without a current diagnosis of bilateral diabetic retinopathy, service connection for that disability cannot be granted. See McClain, 21 Vet. App.at 321 (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"). The Board finds that the preponderance of the evidence shows that the Veteran has not had a diagnosis of bilateral diabetic retinopathy at any time during the pendency of this claim. Shedden, 381 F.3d at 1166-67. Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral diabetic retinopathy is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







ORDER

Entitlement to service connection for bilateral diabetic retinopathy, to include as secondary to type II diabetes mellitus, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


